DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-24 are objected to because of the following informalities:  Claims 2-24 recite the limitation “An improved liquid runoff disposal system” which 1s improper. Please revise to “The improved liquid runoff disposal system” to correctly introduce a dependent claim according to US patent practice..  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8 and 17-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over England (US 7207747) in view of Gray (US 6270287).
Regarding claim 1, England discloses an improved liquid run-off disposal system comprising: an infiltration chamber (‘chamber', see Abstract) having first and second sidewalls (evident from Fig. 8), in cross-sectional view the first and second sidewalls each include an inner surface facing an inside of the chamber and outer surface facing an outside of the chamber (inner surface’ and ‘outer surface’ on the annotated figure below) the first and second sidewalls each include a plurality of louvre-shaped apertures (aperture’ on the annotated figure below) provided integrally therein, wherein in cross-sectional view each louvre-shaped aperture includes an upper surface and a lower surface (upper surface’ and ‘lower surface’ on the annotated figure below) which are angled upwards from the outer surface towards the inside of the chamber (evident from the figure below, angled at 'A’ degrees relative to horizontal); and, the upper and lower surfaces each comprising one or more angled sections (‘angled sections’ on the annotated figure below, angled at the angle 'A’), the angled sections being arranged so as to form a substantially vertical flow path through a portion of the aperture (‘slots 81C are longer in length and require vertical up flow of water into the chamber. That upward path will further inhibit sand from entering with the water’, see page 1, lines 16-25) resulting in a serpentine flow path through a portion of the louver-shaped aperture (water must travel vertically and horizontally to exit), the angled sections of the upper and lower surfaces being arranged at an angle and of a length so as to substantially overlap when viewed in a horizontal direction (‘overlap' on the annotated figure below) so that the apertures admit the exit of water but substantially inhibit the entry of soil (That upward path will further inhibit sand from entering with the water’, see page 1, lines 21-25) wherein, in use, when liquid run-off is piped into the infiltration chamber it can drain away by passing through the apertures and infiltrating into the surrounding soil (the ‘chamber’ of England is suitable for use as an infiltration chamber for infiltration).
England is silent as to how the infiltration chamber is manufactured.
Gray teaches an infiltration chamber [10] that is manufactured via an injection molded plastic process [Column 8, Lines 39-56].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the infiltration chamber of England by manufacturing it according to an injection molding plastic process as described by Gray to ensure flexibility of design such that it can easily be changed via the Gray CAD program to suit future needs, provide precision with complex designs and enable fast mass production thereby increasing efficiency, to thereby reduce costs, environmental waste and subsequently maximize profits.
Regarding claims 8, 17-20 and 22-24, England further discloses the features of claim 8 (‘angled sections’ on the annotated figure below face each other), claims 17 & 18 (the sidewall of the figure below is at an angle of 15°), 19 & 20 (see Fig. 8), 22-24 (see reinforcing ribs shown in Fig. 8).
Specifically regarding claim 21, although England discloses the apertures being rectangular shaped rather than trapezoidal shaped, it would have been obvious to one of ordinary skill in the art to construct them with a trapezoidal shape since it has been held that a change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claim(s) 2-7 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the England-Gray combination as applied to claims 1-8 and 17-24 above, and further in view of Lane (US 1380980).
The England-Gray combination fails to disclose the feature of a first substantially vertical angled section of the upper surface. The upper surface of the aperture shown in fig. 14 of England slope downwardly at 40 degrees from horizontal (see page 1, line 19), which is not an angle considered to be "substantially vertical"; and the feature of a serpentine flow path formed through the aperture.
Lane teaches louvers having the '1st substantially vertical angled section’ as labelled on the drawing below; the 1st substantially vertical angled section’ adjacent the ‘outer surface’ as labelled on the drawing below; the '1st substantially vertical angled section’ facing the '2nd substantially vertical angled section’ as labelled on the drawing below; the '1st substantially vertical angled section’ spaced from the ‘outer surface’ as labelled on the drawing below; the '2nd substantially vertical angled section’ facing the '1st substantially vertical angled section’ as labelled on the drawing below; see the ‘flow path’ of Lane shown on the figure below; see the distances "X’, 'Y' & 'Z', on the drawing of Lane below; the configuration of the sidewall of Lane, specifically the ‘inner surface of the sidewall’ and the '2nd substantially vertical angled section’ as indicated; and an inwardly curved lip on Fig. 5 (upper edge above rivet 26).

    PNG
    media_image1.png
    337
    591
    media_image1.png
    Greyscale

At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the louvers of the England-Gray combination by substituting the louver shape of Lane to provide an increased obstruction to wind-blown rain/snow/debris potentially penetrating through the louver (Lines 14- 20).

Claim(s) 2-4 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the England-Gray combination as applied to claims 1-8 and 17-24 above, and further in view of Hinkle (US 1972991).
The England-Gray combination fails to disclose the feature of a first substantially vertical angled section of the upper surface. The upper surface of the aperture shown in fig. 14 of England slope downwardly at 40 degrees from horizontal (see page 1, Line 19), which is not an angle considered to be "substantially vertical”; the feature of the first angled section being substantially longer then the second angled section. The angled sections of the aperture shown in fig. 14 are of equal length; and the feature of a serpentine flow path formed through the aperture.
Hinkle teaches louvers having the '1st substantially vertical angled section’ as labelled on the drawing below; the ‘1st substantially vertical angled section’ adjacent the ‘outer surface’ as labelled on the drawing below; the '1st substantially vertical angled section’ facing the '2nd substantially vertical angled section’ as labelled on the drawing below; the difference in length between the '1st angled section’ and the '2nd angled section’ as labelled on the drawing below; the ‘opening’ as labelled on the drawing below; the ‘lip’ as labelled on the drawing below; the flow path shown on the figure below.

    PNG
    media_image2.png
    333
    444
    media_image2.png
    Greyscale

At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the louvers of the England-Gray combination by substituting the louver shape of Hinkle to produce a louver which is storm proof that will permit ample ventilation while preventing the access of wind-blown or sprayed water into the space protected by the louver (Lines 6-12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184. The examiner can normally be reached M-F ~10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678



/KYLE ARMSTRONG/            Primary Examiner, Art Unit 3619